                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                   Case No. 20-cr-100-pp
       v.

TRAYVON TAYLOR,

                     Defendant.


     ORDER ADOPTING RECOMMENDATION (DKT. NO. 34) AND DENYING
                 MOTION TO SUPPRESS (DKT. NO. 29)


       Trayvon Taylor filed a motion to suppress evidence retrieved from the

search of his phone on the ground that the warrant was not supported by

probable cause. Dkt. No. 29. Magistrate Judge Stephen C. Dries found it “clear

that the search-warrant affidavits were mismatched as a result of a clerical

error” and recommended that this court deny the motion. Dkt. No. 34. The

defendant timely objected. Dkt. No. 35. The court will overrule the defendant’s

objections, adopt Judge Dries’s recommendation and deny the motion to

suppress.

I.     Standard of Review

       Rule 59(b) governs a district court’s referral of motions to suppress to

magistrate judges. Fed. R. Crim. P. 59(b). Parties have fourteen days to file

“specific written objections” to a magistrate judge’s report and recommendation

on a motion to suppress. Fed. R. Crim P. 59(b)(2). When reviewing a magistrate


                                         1

            Case 2:20-cr-00100-PP Filed 11/23/20 Page 1 of 15 Document 39
judge’s recommendation, the district judge must review de novo the portions of

the magistrate judge’s recommendations to which a party timely objects. 28

U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2), (3). The court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” 28 U.S.C. § 636(b)(1).

II.   Background

      A.      Factual Background

      The defendant does not object to the facts as stated in Judge Dries’

report:

      At approximately 3:20 p.m. on March 4, 2020, REH was sitting in
      his vehicle in a Walgreens parking lot in Wauwatosa when an
      individual opened his door and pointed a handgun at him. See ECF
      No. 30-2 at 2–3. Another individual entered the passenger side of
      REH’s vehicle. Id. at 3. Both individuals told REH to leave his keys
      inside the vehicle, but REH refused. After the second individual
      unsuccessfully tried to grab the keys from REH’s hands, the two
      individuals left the parking lot on foot. A few minutes later, in a bank
      parking lot located across the street from the Walgreens, SC was
      loading items into the trunk of her black 2006 Lincoln Zephyr when
      an someone pressed a small, black handgun to her stomach and
      said, “Give me the keys.” Id. SC gave the individual her keys; he and
      two other males entered SC’s vehicle and drove away.

      On March 8, 2020, officers from the Milwaukee Police Department
      observed the stolen Lincoln Zephyr in the area of North 35th Street
      and West Keefe Avenue. See ECF No. 30-2 at 3. When officers
      attempted to stop the vehicle, the driver sped away, eventually
      reaching speeds in excess of eighty miles per hour. The 1.7-mile
      pursuit ended a short time later when the stolen vehicle ran a red
      light at North 35th Street and West North Avenue and crashed into
      several vehicles that were driving through the intersection. Both the
      driver, identified as Larnelle J. Tabor, and the passenger, [the
      defendant], were arrested. At the time of his arrest, Tabor was in
      possession of a loaded, black 9mm handgun and suspected
      marijuana and cocaine. Inside the stolen vehicle, officers located a
      loaded, black .22 caliber handgun. The following day, officers

                                         2

           Case 2:20-cr-00100-PP Filed 11/23/20 Page 2 of 15 Document 39
      searched the vehicle and found a digital scale, methamphetamine
      pills, marijuana, a pink and white iPhone, and a silver iPhone.

      On March 9, 2020, Martin Keck, a detective with the Wauwatosa
      Police Department, presented a Milwaukee County prosecutor with
      three search-warrant affidavits: (1) to collect a DNA sample from [the
      defendant], see ECF No. 30-1; (2) to collect a DNA sample from
      Tabor, see ECF No. 30-2; and (3) to search the two iPhones recovered
      from the stolen vehicle, see ECF No. 30-3. Later that day, Detective
      Keck submitted the three warrant affidavits to Barry Phillips, a
      judicial court commissioner with the Milwaukee County Circuit
      Court. Commissioner Phillips signed the phone warrant at 3:53
      p.m., see ECF No. 30-3 at 1; the Tabor DNA warrant at 3:55 p.m.,
      see ECF No. 30-2 at 1; and the Taylor DNA warrant at 3:57 p.m.,
      see ECF No. 30-1 at 1. The DNA warrants were executed and
      returned the following day. See ECF No. 30-1 at 5; ECF No. 30-2 at
      6. A forensic examination of the iPhones revealed text messages,
      photographs, and an associated phone number and email address
      that were of evidentiary value. See ECF No. 30 at 3. Using the phone
      number associated with the pink and white iPhone, officers later
      obtained a warrant for the phone’s cell-site location information. See
      id. at 3–4.

Dkt. No. 34 at 1-3.

      The federal grand jury has charged the defendant and Tabor with two

counts of carjacking, two counts of brandishing a firearm during a crime of

violence and one count of unlawful transportation of a stolen motor vehicle.

Dkt. No. 1 at 1-5. The indictment also charges the defendant with knowingly

and intentionally possessing with intent to distribute amphetamines and

possession of a firearm in furtherance of a drug trafficking crime. Id. at 6-7.

      B.    The Motion to Suppress (Dkt. No. 29)

      On September 8, 2020, the defendant filed a motion to suppress all

evidence and derivative evidence acquired from the search of his phone, a pink

and white iPhone, seized by the Wauwatosa Police Department on or about



                                        3

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 3 of 15 Document 39
March 8, 2020. Dkt. No. 29. He argued that the warrant authorizing the search

of the phone was not supported by probable cause and was invalid under the

Fourth Amendment. Id. at 1.

      The defendant alleged that the affidavit attached to the warrant for the

search of the phone failed to establish that any criminal evidence was located

on his phone, asserting that it appeared no one had reviewed the affidavit

before it was submitted or signed. Id. at 2. The defendant pointed out that the

affidavit said nothing about the phones the warrant targeted. Id. The defendant

speculated that the affiant cut and pasted language from the affidavit in search

of the warrant seeking DNA evidence and modified only the items to be

searched. Id. at 4. Given the apparent error, the defendant also speculates that

the commissioner did not read the affidavit before signing the warrant; he

argues that if the commissioner had read the affidavit, “it would have been

obvious that this affidavit was deficient, or at least, intended for DNA evidence

(not phones).” Id. The defendant says that the deficiencies in the affidavit

“undermine any assertion that officers could have relied on this warrant in

good faith, because (the defendant says) the commissioner wholly abandoned

his judicial role and the affidavit was “so lacking in indicia of probable cause as

to render belief in its existence entirely unreasonable. Id.

      C.    Government’s Response (Dkt. No. 30)

      The government responded that a review of all three warrants makes

clear that Commissioner Phillips reviewed them at the same time. Dkt. No. 30

at 4. The government said that it “appear[ed]” that the affidavit pages of the

                                         4

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 4 of 15 Document 39
search warrant for co-defendant Tabor’s DNA and affidavit pages of the search

warrant for the phones “were swapped out and attached incorrectly.” Id. The

government argued that it was impossible to know whether Commissioner

Phillips or Detective Keck made the mistake in attaching the wrong affidavit

pages to the warrants but characterized the mis-attachment as a “a clerical

error” that was “immaterial.” Id. It asserted that in his affidavit, Detective Keck

outlined in detail the nexus between the phones and criminal activity. Id. The

government disagreed with the defendant that the good faith exception did not

apply, asserting that it was reasonable for Keck to rely on the warrant

Commissioner Phillips had signed because all three warrants were submitted,

reviewed and signed at the same time. Id. at 5. Finally, the government argued

that the evidence from the phone would have been found under the inevitable

discovery doctrine. Id. at 6-7.

      D.    Recommendation (Dkt. No. 34)

      Judge Dries concluded that someone “mistakenly interchanged the

phone affidavit with the affidavit for Tabor’s DNA.” Dkt. No. 34 at 7 (comparing

dkt. nos. 30-2 with 30-3). Judge Dries began by noting that it was undisputed

that on March 9, 2020, Keck had submitted three warrant requests related to

the carjackings. Id. at 6. It was also undisputed that Commissioner Phillips

had reviewed all three warrant requests at the same time. Id. One of the

affidavits sought permission to conduct a forensic examination of two iPhones

recovered from the stolen vehicle. Id. Judge Dries indicated that that affidavit

“described the facts of the attempted and competed carjackings, indicated that

                                         5

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 5 of 15 Document 39
two iPhones were recovered from the stolen vehicle a few days later, and

explained the ‘nexus’ between the two phones and the alleged crimes.” Id. at 6-

7. Judge Dries found that that affidavit “clearly set forth sufficient facts from

which a reasonable prudent person could believe that a search of the phones

would uncover evidence of a crime.” Id. at 7.

       The issue—the “twist,” as Judge Dries characterized it—was that

“someone—it’s impossible to know who—attached the affidavits to the wrong

warrants.” Id. As Judge Dries explained, “although there is an affidavit

demonstrating probable cause to search the cell phones, that affidavit is

appended to the warrant to search Larnelle Tabor’s DNA, not to the warrant to

search the phones.” Id. And the warrant to search the cell phones was

supported by the affidavit seeking a search of the defendants’ DNA. Id.

       Judge Dries found it clear that someone mistakenly interchanged the

affidavits. Id. Observing that courts do not test the validity of search warrants

in a vacuum, Judge Dries found that it was reasonable to view the warrant “in

its broader context here and find that the clerical mistake of improperly

matching the affidavits with the warrants does not undermine the validity of

the phone warrant,” finding that to conclude otherwise would elevate form over

substance. Id. Judge Dries concluded that “[u]nder these unusual

circumstances, it is appropriate to recognize the clerical error for what it is,

rather than elevate the gaffe to a matter of grave constitutional significance.”

Id. at 8.




                                         6

            Case 2:20-cr-00100-PP Filed 11/23/20 Page 6 of 15 Document 39
      Judge Dries also found that even if the warrant were invalid, suppression

was not an appropriate remedy “for a mistake made while assembling or filing a

search-warrant package.” Id. He explained that

      [a]lthough we do not know whether Detective Keck made the error
      or whether it was made by the commissioner or by another court
      employee, it does not matter. Assume it was Detective Keck. Because
      probable cause to search the phones existed, as demonstrated in the
      cell phone affidavit, Detective Keck did not need to resort to trick,
      ruse, or deception to obtain the warrant, and neither did he commit
      any other misconduct that would be deterred by suppression. From
      Keck’s perspective, there would have been no point in deliberately
      switching the affidavits—it was an obvious blunder. The
      exclusionary rule was not designed to deter innocent mistakes.

Id.

      Judge Dries applied the same reasoning in considering whether

suppression would be the appropriate remedy if Commissioner Phillips or some

other court employee had made the error. Id. at 9. Judge Dries said that

because the attachment of the wrong affidavit to the warrant was an oversight,

“it is not the sort of behavior that is subject to the deterrent purpose of the

exclusionary rule.” Id. Further, citing Arizona v. Evans, 514 US. 1, 14 (1995),

he pointed out that the Supreme Court’s description of the exclusionary rule as

being “historically designed as a means of deterring police misconduct, not

mistakes by court employees.” Id.

      As to the good faith exception to the warrant requirement, Judge Dries

concluded that Commissioner Phillips had not abandoned his judicial role. Id.

Even if the error had occurred at the signing stage, and even if Commissioner

Phillips should have noticed that the affidavit and warrant were mis-matched,

Judge Dries concluded that a lack of thoroughness did not constitute an
                                         7

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 7 of 15 Document 39
abandonment of the judicial role. Id. at 9-10. Pointing to the Supreme Court’s

decision in Lo-Ji Sale, Inc. v. New York, 442 U.S. 319, 327 (1979), Judge Dries

concluded that a judicial officer abandons the judicial role “only when the

neutrality of the judge is compromised.” Id. at 10. While agreeing that a judge

may also abandon the judicial role by acting as a “rubber stamp” for law

enforcement, Judge Dries found no evidence that Commissioner Phillips had

acted as a rubber stamp. Id. He concluded that the time stamps showed only

the times Commissioner Phillips signed the warrants, providing no information

about how long he spent reviewing the materials relating to the warrants, and

observed that the subject matter of all of the affidavits arose from the same

underlying facts. Id.

      E.     Objection (Dkt. No. 35)

      The defendant argues that it is improper to look outside the supporting

affidavit to determine whether probable cause exists. Dkt. No. 35 at 1 (citing

United States v. Peck, 317 F.3d 754, 755 (7th Cir. 2003)). He asserts that

Judge Dries looked at an affidavit attached to a different warrant to conclude

that there was probable cause for the phone warrant and asserts that this was

improper. Id. at 2. He argues that because the phone warrant was supported

by an affidavit that did not provide probable cause that the phone would

contain evidence of criminal activity, law enforcement could not reasonably rely

on it in good faith. Id.




                                        8

         Case 2:20-cr-00100-PP Filed 11/23/20 Page 8 of 15 Document 39
       F.      Government’s Response (Dkt. No. 36)

       The government reiterates that the mix-up constituted a clerical error.

Dkt. No. 36 at 4. It argues that Judge Dries properly applied the law to the

facts. Id. More to the point, the government points out that Judge Dries had

correctly observed that the defendant has not disputed that there was probable

cause to search the phone. Id. at 5. The government asserts that the

defendant’s request for suppression is based on a technicality. Id. The

government says that it was reasonable for Keck to rely on the warrant, given

that Commissioner Phillips signed all three warrants at the same time. Id. It

urges this court to give Commissioner Phillips’ decision to sign the warrant

great deference. Id. at 6. Finally, it argues that after the defendant was

arrested, he provided the cell phone number to law enforcement at booking; the

government asserts that under the inevitable discovery doctrine, “even if Det.

Keck had not learned [the] defendant’s number from the phone analysis, law

enforcement had this number in their possession when the defendant provided

it at the time of booking.” Id. at 7. Thus, the government asserts, Keck could

have applied for a warrant for any phone to which that number was assigned,

and would have been able to retrieve the cell cite data that way. Id.

III.   Analysis

       The Fourth Amendment mandates that to obtain a warrant, law

enforcement must obtain a probable cause determination by a “neutral and

detached magistrate.” United States v. Clark, 935 F.3d 558, 563 (7th Cir. 2019)

(quoting Johnson v. United States, 333 U.S. 10, 14 (1948)). “The application for

                                         9

            Case 2:20-cr-00100-PP Filed 11/23/20 Page 9 of 15 Document 39
the warrant ‘must provide the magistrate with a substantial basis for

determining the existence of probable cause.’” Id. (quoting Illinois v. Gates, 462

U.S. 213, 239 (1983)). It stands to reason that the “neutral and detached”

magistrate’s ability to determine whether the affidavit for the warrant states

probable cause “depends on the accuracy of the information the police submit.”

Id. False, material information presented deliberately or recklessly invalidates

the warrant. Id. (citing United States v. McMurtrey, 704 F.3d 502, 508 (7th Cir.

2013)).

      The defendant has not challenged the accuracy of the information in the

affidavits. He has not suggested that Keck provided a skeletal affidavit,

included the wrong information, fabricated information or cut and pasted

information from some other investigation. His argument that Keck cut and

pasted from the affidavit supporting the buccal swab warrant is illogical

because there are three separate affidavits and they match up with the

requested searches. One of the affidavits supports the search of the phones.

Dkt. No. 30-2 at 2-5. The defendant argues that because someone stapled the

DNA affidavit to the search warrant for the phones, and the phone affidavit to

the search warrant for the DNA evidence, there was no probable cause to

search the phone. He frames his objection this way: “Because a separate

affidavit pertaining to the phone was submitted contemporaneously to the

commissioner, the magistrate judge found that the affidavit that was attached

to the phone warrant need not establish probable cause.” Dkt. No. 35 at 1.




                                       10

          Case 2:20-cr-00100-PP Filed 11/23/20 Page 10 of 15 Document 39
      In fact, Judge Dries did not find that the affidavit that was attached to

the phone warrant “need not establish probable cause.” He found that the

affidavit that established probable cause to search the phone had been

attached to the wrong warrant as a result of clerical error. Dkt. No. 30 at 1.

That finding is supported by the following facts:

          •   Detective Keck filed three warrants with affidavits at the same
              time (one for the defendant’s DNA, one for Tabor’s DNA and one
              for the search of the phones);

          •   Each of the three warrants related to the same carjackings,
              allegedly committed by the defendant and Tabor on March 4,
              2020;

          •   One of the affidavits sought forensic evidence from the phones
              recovered from the vehicle that was stolen during one of the
              carjackings; and

          •   Keck (or someone else with whom he was working) submitted all
              three warrants and supporting affidavits to Commissioner Phillips,
              and Commissioner Phillips signed all three of them at or about the
              same time.

Dkt. Nos. 30-1, 30-2, 30-3. The court agrees with Judge Dries that excluding

evidence because someone stapled the wrong affidavit to the warrant elevates

form over substance. There was probable cause to search the phone.

Commissioner Phillips had a basis for issuing a warrant to search the phone.

The search was supported by probable cause. The fact that the document that

showed that there was probable cause was mistakenly attached—through a

clerical error—to one of the other warrants in the same package of warrants

relating to the same crimes is not a basis for suppression.




                                       11

       Case 2:20-cr-00100-PP Filed 11/23/20 Page 11 of 15 Document 39
      On at least two occasions the Seventh Circuit has declined to exclude

evidence in the face of obvious clerical errors. In United States v. Norris, an

officer used the word “they” in reference to one confidential informant. 640

F.3d 295, 302 (7th Cir. 2011). The officer had admitted that he had used the

cut and paste function on his computer to write certain paragraphs; however,

he testified that he had made sure that the events he changed were correct and

accurate. Id. The Seventh Circuit held that “minor clerical errors generally are

not fatal to a search warrant.” Id. (quoting United States v. Waker, 534 F.3d

168, 172 (2d Cir. 2008)). Similarly, in United States v. Jones, 600 F.3d 847,

851 (7th Cir. 2010), the Seventh Circuit refused to suppress evidence where

the warrant affidavit for the wiretaps contained a clerical error.

      As explained by the United States Supreme Court, exclusion is not a

necessary consequence of a Fourth Amendment violation. Herring v. United

States, 555 U.S. 135, 141 (2009). The court focuses on the “efficacy of the rule

in deterring Fourth Amendment violations in the future.” Id. The rule was

meant to deter “police rather than judicial misconduct.” Id. at 142. In United

States v. Leon, the Supreme Court determined that when an officer’s conduct is

objectively reasonabe, “excluding the evidence will not further the ends of the

exclusionary rule in an appreciable way.” 468 U.S. 897, 919, 920 (1984).

Similarly, the Court refused to apply the exclusionary rule where a warrant

was invalid because a judge forgot to make “clerical corrections.”

Massachusetts v. Sheppard, 468 U.S. 981 (1984).




                                        12

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 12 of 15 Document 39
      Detective Keck applied for three warrants for three searches—all related

to the same investigation—and he knew that he had established probable

cause for each of the three searches. He had separately prepared three

affidavits, one of which explained why the phones—recovered from the stolen

car—were linked to the crimes and to the defendant and Tabor. There is no

reason for him to have intentionally stapled the wrong affidavit to the wrong

search warrant.

      There is a presumption that Keck acted in good faith; the defendant has

the burden of presenting evidence to overcome that presumption. See United

States v. Wiley, 475 F.3d 908, 917 (7th Cir. 2007). The presumption may be

overcome with evidence that: (1) the detective intentionally or recklessly misled

the judge with false information; (2) the judge abandoned the judicial role and

instead acted as an adjunct law-enforcement officer; (3) the affidavit was bare-

boned, “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable”; or (4) the warrant was so facially deficient in

particularizing its scope that the officers could not reasonably presume it was

valid. United States v. Rees, 957 F.3d 761, 771 (7th Cir. 2020). The defendant

argues that Commissioner Phillips wholly abandoned his judicial rule.

      The only evidence the defendant proffers in support of this argument is

the fact that the commissioner signed the phone warrant first at 3:53 p.m.,

then signed others in quick succession at 3:55 p.m. and 3:57 p.m. Dkt. No. 33

at 3. As Judge Dries noted, this argument requires the court to assume that

Commissioner Phillips did not read the warrants or any of the affidavits before

                                         13

        Case 2:20-cr-00100-PP Filed 11/23/20 Page 13 of 15 Document 39
signing the first warrant. The defendant has presented no evidence—and no

case law—suggesting that signing three warrants in a row shows that the

judicial officer never read any of them.

      This argument also requires the court to assume that the wrong affidavit

was attached to the phone warrant at the time Commissioner Phillips reviewed

and signed it. The defendant has not—and cannot—produce any evidence to

support that assumption. As Judge Dries discussed, Commissioner Phillips

may have accidentally put the wrong affidavit with the phone warrant after

signing the documents. Some other member of the court’s staff may have done

so. The law enforcement officers may have mis-attached the affidavits after

Commissioner Phillips had signed them. There is no evidence that

Commissioner Phillips failed to read any of the affidavits and no basis to find

that he was acting as an “adjunct law-enforcement officer.” See Rees, 957 F.3d

at 771.

      Because there was probable cause to support the warrant to search the

defendant’s phone, the court need not reach the good faith exception or the

inevitable discovery doctrine. The court notes only that it agrees with Judge

Dries that it was reasonable for Keck to rely on the warrant in good faith, given

the facts discussed above. And the government’s argument that Keck would

have gotten a warrant to search the phone eventually, even if he’d done so by

seeking a warrant for whatever phone had the number the defendant gave at

booking, is a compelling one.




                                           14

          Case 2:20-cr-00100-PP Filed 11/23/20 Page 14 of 15 Document 39
     IV.   Conclusion

     The court OVERRULES the defendant’s objections, dkt. no. 35, and

ADOPTS Judge Dries’s recommendation, dkt. no. 34

     The court DENIES the defendant’s motion to suppress. Dkt. No. 29.

     Dated in Milwaukee, Wisconsin this 23rd day of November, 2020.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                                    15

      Case 2:20-cr-00100-PP Filed 11/23/20 Page 15 of 15 Document 39
